Case: 17-41072      Document: 00514892623         Page: 1    Date Filed: 03/28/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-41072                                FILED
                                  Summary Calendar                        March 28, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROY LEE ROBERTSON, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:17-CR-145-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Roy Lee Robertson, Jr., pleaded guilty to bank robbery and was
sentenced to 152 months of imprisonment, three years of supervised release,
$1,405 in restitution, and a $100 special assessment. He argues that the
district court erred in determining that his two prior Texas robbery convictions
qualify as crimes of violence under U.S.S.G. § 4B1.1, making him a career
offender subject to an enhanced sentence.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41072      Document: 00514892623        Page: 2    Date Filed: 03/28/2019


                                    No. 17-41072

      As Robertson concedes, he did not raise this argument in the district
court and, therefore, review is limited to plain error. See Puckett v. United
States, 556 U.S. 129, 135 (2009). Under this standard, an appellant must show
a forfeited error that is clear or obvious and that affects his substantial rights.
Id. If the appellant satisfies the first three elements of the plain error standard,
this court has the discretion to correct the error if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. Id.
      We have previously held that Texas robbery falls within the generic
definition of robbery. See United States v. Santiesteban-Hernandez, 469 F.3d
376, 380-81 (5th Cir. 2006), overruled on other grounds by United States v.
Rodriguez, 711 F.3d 541, 547–63 (5th Cir. 2013) (en banc). 1 Robertson asserts
that Santiesteban-Hernandez is no longer tenable in view of the decision in
Howard v. State, 333 S.W.3d 137 (Tex. Crim. App. 2011), in which the Texas
Court of Criminal Appeals held that Texas robbery does not require the
presence of or the interaction with another person. We rejected this argument
in United States v. Nunez-Medrano, No. 17-20644, 2018 WL 5095809, at *1–4
(5th Cir. October 17, 2018) (unpublished). In view of Nunez-Medrano, the
district court did not plainly err in finding that Robertson’s prior Texas robbery
convictions were crimes of violence for the purposes of the career offender
provision of § 4B1.1(b). See id.; see also Puckett, 556 U.S. at 135.
      AFFIRMED.




      1 Rodriguez was abrogated on other grounds by Esquivel-Quintana v. Sessions, 137 S.
Ct. 1562, 1568 (2017).


                                           2